COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00387-CV


IN RE JUDGE CARLOS CORTEZ                                                 RELATOR




                                     ----------

                           ORIGINAL PROCEEDING

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      This court has received a copy of the November 15, 2013 order from the

Sixth Court of Appeals in its cause number 06-13-00120-CV temporarily staying

the trial court order complained of in this petition for writ of mandamus and

injunction. Additionally, we have received a motion from relator indicating that

this original proceeding is now moot and asking for it to be dismissed.


      1
       See Tex. R. App. P. 47.4.
      Accordingly, this court is of the opinion that the petition for writ of

mandamus and injunction pending in this court should be dismissed as moot and

that the temporary stay ordered by this court on November 5, 2013 is no longer

effective. Accordingly, relator’s petition for writ of mandamus and injunction is

dismissed as moot.




                                                 TERRIE LIVINGSTON
                                                 CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: November 21, 2013




                                       2